Title: To James Madison from Robert Rutherford, 22 August 1789
From: Rutherford, Robert
To: Madison, James


Dear Sir
Berkeley County Virga. Augt. 22d. 1789.
I write you by Mrs. Nourse a lady of my acquaintance from N. york and it only Serves to Convey you a few broken Sentences from a mind wanting in many respects, tho equal to most in the love of my Country & the rights of humanity.
That I approve of the Constitution upon it’s general Superstructure is a fact, and trust, that such amendments will be introduced as will be pleasing to the people & firmly secure their just rights, for assuredly to take from them the least of these would be criminal in extreme, as it was by an uncommon and persevering Virtue in them, seconded by the wisdom Valour and magnanimity of our Commanders & brave soldiers, greatly aided by the August & generous French nation, that we have acquired (under the divine favour) a Jewel of inestimable price.
The art of good goverment from a great Variety of Causes has seldom prevailed for a series of ages, but as the most worthy and judicious part of Mankind, have transmitted so many excellent things upon the Momentuous subject, and experience, that great luminary of the human mind has unfolded much, and the sons of America are virtuous, patriotic, fertile in great Conceptions, my expectations are sanguine, and in a particular manner, when I reflect, that nothing is required in governing this enlightened people, but Common sense, and Common justice, the part that we have to act with other Nations is no doubt arduous, difficcult.
The late Congress, to state matters in the mildest terms, were certainly, wanting in Common prudence & attention, to three subjects of the first & last importance, Mony, Indian affairs and settling new states in all which Very great Concerns, they were really fully impowered. Six years have elapsed since the peace, so glorious to America. Britain and Spain have availed themselves of our supine inattention & have seduc’d many useful Citizens, and the evil will more prevail, if the indigent are not properly Considered. They are a great body of the people, simplicity of manners has rendered their family’s numerous & robust, & it is from them that we must, for the most part, expect men to fight our battles. This denomination of men have been accustomed to procure lands on the frontier, upon easy terms, and such are proffered to them by those nations.
It is decidedly my opinion that settling the lands is an object of far more moment, than trucking them off in large tracts to petty proprietors, who will thereby acquire a dangerous influence, and if the mode of attaining this Valuable property, is rendered thus hard & difficcult, the poorer people are no gainers by the important revolution, & will of Course bid us a final adieu—which will deprive us of a treasure our Circumstances most require, numbers, and as their family’s, from a simplicity of manners, are numerous & robust, it is from them that we are for the most part to expect men to fight our battles.
A general peace with all the Indian tribes, fixed boundarys & a Strict observation of treaty’s on our part is altogether necessary.
The pay of Congress ⅌ Day is in general loudly complained of as repugnant to true patriotism & the economy of republics. The pageantry & excesses of the corrupt Courts of Europe should no doubt be holden in the utmost detestation & strictly guarded against. Happily for America, A Washington fills the first seat in her Counsels. May the great power of wisdom & Virtue, Continue to direct & keep him with every honest patriot. I shall be happy to hear that you enjoy each temporal blessing. Pray adhere to amendments—as far as they possibly can be assimilated to the state of things. I beg you will mention me with esteem to Mr Page Dr. Bland &c. I will write them by next Conveyance. I have the honour to be with Esteem Dear Sir Your Most Obt. Hble Sert.
R. Rutherford
 